Exhibit 10.14

February 22, 2006

“First_Name” “Middle_Name” “Last_Name”

“Address_Line_1”

“Address_Line_2”

“City”, “State” “Zip_Code”

 

  RE: Letter Agreement dated “Option_Date”, Option Number “NUM”

Grant of Nonqualified Stock Options (the “Agreement”)

Dear “First_Name” :

I am pleased to advise you that on “Option_Date” (the “Date of Grant”) and
pursuant to the First Midwest Bancorp, Inc. Omnibus Stock and Incentive Plan, as
Amended (the “Plan”), the Compensation Committee (the “Committee”) of the Board
of Directors of First Midwest Bancorp, Inc. (the “Company”) approved a grant to
you of a “Nonqualified Stock Option” (the “Option”). The Option provides you
with the opportunity to purchase, for “Option_Price” per share, up to
“Shares_Granted” shares of the Company’s Common Stock.

The Option is subject to the terms and conditions of the Plan, including any
Amendments thereto, which are incorporated herein by reference, and to the
following provisions:

 

(1) Exercisability

Except as otherwise provided in paragraphs (3), (4), (5) and (8) below, the
Option shall be exercisable only if you continue in the employment of the
Company. The Option will become exercisable as follows: (a) 50% of the Option to
purchase the shares indicated above is exercisable on or after
“Vest_Date_Period_1”; and b) the remaining 50% of the Option to purchase the
shares indicated above is exercisable on or after “Vest_Date_Period_2”. In the
event of your death or Disability, or in the event of a Change-in-Control, as
defined in the Plan, the Option will become fully vested and exercisable as set
forth in paragraphs (3) and (4), respectively. The Option expires upon the close
of business on “Expiration_Date_Period_1” (the “Expiration Date”).

 

(2) Procedure for Exercise

Subject to the foregoing paragraph (1), you may exercise the Option at any time
and from time to time during the term of the Option by:

 

  (a) delivery of written notification of exercise and payment in full:

 

  (i) in cash or its equivalent (including a broker-assisted cashless exercise
as described in the Plan); or

 

  (ii) by tendering Previously-Acquired Shares of Company Stock having a fair
market value at the exercise date (defined as the average of the high and low
prices of the Company’s Common Stock as reported by the consolidated tape of the
Nasdaq National Market System [on the date the written notice of exercise is
received by the office of the Corporate Controller]) equal to all or part of the
total Option price (including for this purpose shares deemed tendered by
affirmation of ownership); or

 

  (iii) by combination of (i) and (ii);

This Letter Agreement constitutes part of a prospectus covering securities that
have

been registered under the Securities Act of 1933, as amended.

 

1



--------------------------------------------------------------------------------

for all Option shares being purchased, plus the amount of any additional federal
and state income tax and FICA/Medicare tax required to be withheld by reason of
the exercise of the Option, unless you have properly elected, with the
Committee’s consent in accordance with Section 16 of the Plan, to deliver
Previously-Acquired Shares or have Option shares withheld to satisfy such taxes;
and

 

  (b) if requested within the specified time set forth in any such request,
delivery to the Company of such written representations and undertakings as may,
in the opinion of the Company’s counsel, be necessary or desirable to comply
with federal and state securities laws.

Further information regarding procedures for exercising your Options, including
the definition of Previously-Acquired Shares, can be found in the Plan, the
Plan’s “Summary Description” and the document entitled “How to Exercise Your
Stock Options”. If you are a first time grant recipient, these documents
accompany this Letter Agreement.

 

(3) Termination of Employment

If your employment with the Company or any of its subsidiaries terminates due to
your death or Disability, all vesting exercise restrictions will lapse and the
Option will become immediately exercisable in full. If your employment with the
Company or any of its subsidiaries terminates prior to the Expiration Date, the
Option will continue to be exercisable by you (or in the event of your death, by
your beneficiary or your estate’s executor or administrator) to the same degree
that the Option was exercisable on your employment termination date (including
any acceleration of vesting which may occur in the event of death or
Disability), until the first of the following occur:

 

  (a) except as provided in the event of a Change-in-Control, the expiration of
one (1) month after the date your employment is terminated for any reason other
than Retirement (as defined in the Plan), death, Disability or discharge for
Cause (as defined in the Plan);

 

  (b) the expiration of three (3) years following Retirement or termination by
reason of death or Disability;

 

  (c) the termination date if the termination is for Cause; or

 

  (d) the Expiration Date.

 

(4) Merger, Consolidation or Change-in-Control

In the event of a Change-in-Control, all holding period and vesting exercise
restrictions will lapse and the Options will become immediately exercisable in
full and the one (1) month period set forth in paragraph (3) (a) above will be
extended to three (3) years. For purposes of this Agreement, “Change in Control”
shall be as defined in Section 14 of the Plan, provided that notwithstanding the
provisions of Section 14(c) of the Plan relating to stockholder approval of a
transaction constituting a Business Combination (as defined in Section 14(c)), a
Change in Control with respect to a Business Combination shall not occur prior
to the date of consummation of such transaction.

 

(5) Limited Transferability

The Option is personal to you and may not be sold, transferred, pledged,
assigned or otherwise alienated, otherwise than by will or by the laws of
descent and distribution and other than as provided herein. Your Option shall be
exercisable during your lifetime only by you. Notwithstanding the foregoing, you
may transfer your Option to:

 

  (a) your spouse, children or grandchildren (“Immediate Family Members”);

 

  (b) a trust or trusts for the exclusive benefit of such Immediate Family
Members, or;

 

2



--------------------------------------------------------------------------------

  (c) a partnership in which such Immediate Family Members are the only
partners, provided that:

 

  (i) there may be no consideration for any such transfer;

 

  (ii) subsequent transfers of the transferred Option shall be prohibited,
except to designated beneficiaries; and

 

  (iii) such transfer is evidenced by documents acceptable to the Company and
filed with the Corporate Secretary.

Following transfer, the Option shall continue to be subject to the same terms
and conditions as were applicable immediately prior to transfer, provided that
for purposes of designating a beneficiary with respect thereto, the transferee
shall be entitled to designate the beneficiary. The provisions of this Letter
Agreement relating to the period of exercisability and expiration of the Option
shall continue to be applied with respect to you and the Option shall be
exercisable by the transferee only to the extent, and for the periods, set forth
above. Transfer of Common Stock purchased by your transferee upon exercise of
the Option may also be subject to the restrictions and limitations described in
Paragraph (6) below.

 

(6) Securities Law Restrictions

You understand and acknowledge that applicable securities laws govern and may
restrict your right to offer, sell, or otherwise dispose of any Common Stock
purchased upon exercise of the Option. The Company registered the Option shares
under The Securities Act of 1933.

Executive Officers of the Company subject to the two (2) day reporting rules of
Section 16(a) and short-swing profit recovery rules of Section 16(b) of the
Securities Exchange Act of 1934 should consult the Company’s Corporate Secretary
prior to exercise of this Option or selling any such shares acquired upon
exercise thereafter.

Additional information regarding these rules can be found in the Plan’s “Summary
Description” and the document entitled “How to Exercise Your Stock Options”.

 

(7) Reload Provisions

As described more fully in Appendix B, “General Information Regarding Reload
Stock Options” of the “Summary Description” of the Plan, the Committee has
approved the grant of reload stock options upon certain exercises of the Option.
Accordingly, a reload stock option will be granted upon any exercise of the
Option by you while you are an employee and upon which you tender
Previously-Acquired Shares of Common Stock in payment of the exercise price
and/or use such shares in satisfaction of the required tax withholding. A Reload
Option Letter Agreement will be issued to you to evidence the grant of a reload
stock option. Reload stock options will not be granted if this Option is
exercised by your transferee or beneficiary, or if you are not an active
employee at the time of exercise. For this purpose, you will not be deemed to be
actively employed during any period with respect to which a Continuing
Participant Agreement (described below) is in effect. The Committee has reserved
the right, at any time and for any reason, to amend, modify or terminate the
granting of reload stock options upon the exercise of the Option. You will be
notified by the Company in the event of any such action.

 

(8) Continuing Participant Agreement

For purposes of this Option, your employment will not be deemed to have
terminated, and instead will be deemed to be continuing, during any period
during which you are a party to a Continuing Participant Agreement with the
Company or any of its subsidiaries; provided such Continuing Participant
Agreement was approved by the Committee and the Board of Directors of the
Company.

 

3



--------------------------------------------------------------------------------

(9) Tax Consequences

Information regarding federal tax consequences of the Option can be found in the
Plan’s “Summary Description” and the document entitled “How to Exercise Your
Stock Options”. You are strongly encouraged to contact your tax advisor
regarding such tax consequences as they relate to you.

 

(10) Employment of Successors

Nothing herein confers any right or obligation on you to continue in the
employment of the Company or any subsidiary or shall affect in any way your
right or the right of the Company or any subsidiary, as the case may be, to
terminate your employment at any time. This Agreement shall be binding upon, and
inure to the benefit of, any successor or successors of the Company.

 

(11) Conformity with Plan

The Option is intended to conform in all respects with the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. By executing and returning the enclosed Confirmation of
Acceptance of this Letter Agreement, you agree to be bound by all the terms
hereof and of the Plan. Except as otherwise expressly provided herein, all
definitions stated in the Plan shall be fully applicable to this Letter
Agreement.

To confirm your understanding and acceptance of the Option granted to you by
this Letter Agreement, please execute and return in the enclosed envelope the
following enclosed documents: (a) the “Beneficiary Designation Form” and (b) the
Confirmation of Acceptance endorsement of this Letter Agreement. The original
copy of this Letter Agreement should be retained for your permanent records.

If you have any questions, please do not hesitate to contact the office of the
Corporate Controller of First Midwest Bancorp, Inc. at (630) 875-7459.

Very truly yours,

John M. O’Meara

President and Chief Executive Officer

First Midwest Bancorp, Inc.

JMO:m

 

4